 Case: 1:15-cv-01597 Document #: 183 Filed: 12/04/18 Page 1 of 1 PageID #:770

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                               Eastern Division

DeAndre Crawford
                                                      Plaintiff,
v.                                                                 Case No.:
                                                                   1:15−cv−01597
                                                                   Honorable Edmond E.
                                                                   Chang
Ghaliah Obaisi, Independent Executor of the Estate
of Saleh Obaisi, et al.
                                                      Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, December 4, 2018:


        MINUTE entry before the Honorable Jeffrey T. Gilbert: Status hearing held on
12/4/18. The settlement conference set for 12/6/18 will proceed as scheduled. Defendants'
counsel reported that Defendants will not agree to make a medical referral as part of any
settlement of this case and they are interested only in a monetary settlement. Plaintiffs
request that the Court nevertheless order Defendants to bring to the settlement conference
someone with authority to agree to a medical referral is denied for the reasons stated on
the record. Mailed notice(ber, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
